DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-13 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.  Claims 1-13 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 1 and the other independent claims are drawn to generating a plurality of search semantic symbols from a search request by analyzing a first set of words in the search request, the plurality of search semantic symbols representing a semantic structure of the first set of words; acquiring a compressed document of a search target document generated by analyzing a second set of words in the search target document and encoding the second set of words into codes each of which includes both symbol information indicating a semantic symbol corresponding to a word in the second set of words and positional information indicating a position of the word in the search target document; specifying a position of a specific word, in the second set of words, that corresponds to the search request by searching the compressed document in accordance with the generated plurality of search semantic symbols; and outputting a search result including the specific word and the position of the specific word in the search target document.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computer readable medium, computer, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component is not significantly more than the judicial exception.
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, claim 2 is drawn to generating symbols.  Claim 3 is drawn to referring to bit map information.  Claim 4 is drawn to relationship information.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1, 2, 5, 6, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 6,161,084), hereinafter “Messerly.”
As to claim 1, Messerly teaches: a non-transitory computer-readable recording medium having stored therein a semantic structure search program that causes a computer to execute a process comprising (e.g., fig. 2).
Generating a plurality of search semantic data from a search request (e.g., fig. 3-5, col. 5, ll. 55 et seq., col. 11, l. 26 et seq.).
Messerly does not expressly teach the semantic data being search semantic symbols.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Messerly to implement the claimed subject matter. The motivation would have been to accommodate any user requirement or preference of naming the semantic data to be used in processing.
Messerly as applied above further teaches or suggests analyzing a first set of words in the search request, the plurality of search semantic symbols representing a semantic structure of the first set of words (e.g., col. 11, l. 21 et seq., fig. 14);
acquiring a compressed document (e.g., col. 10, l. 20 et seq.) of a search target document generated by analyzing a second set of words in the search target document and encoding the second set of words into codes each of which includes both symbol information indicating a semantic symbol corresponding to a word in the second set of words and positional information indicating a position of the word in the search target document (e.g., col. 10, l. 20 et seq., fig. 13);
specifying a position of a specific word, in the second set of words, that corresponds to the search request by searching the compressed document in accordance with the generated plurality of search semantic symbols (e.g., fig. 3, col. 11, l. 57 et seq., col. 13, l. 40 et seq.); and
outputting a search result including the specific word and the position of the specific word in the search target document (e.g., col. 13, l. 40 et seq.).
As to claim 2, Messerly as applied above further teaches: the generating the plurality of search semantic symbols is performed in accordance with a first 
the symbol information includes a symbol code corresponding to the semantic symbol corresponding to the word in the second set of words (e.g., see above, col. 11, l. 47 et seq., fig. 5, 13), and
the searching includes generating search symbol codes based on the plurality of search semantic symbols by referring to a second correspondence relationship between each symbol (e.g., see above, col. 11, l. 47 et seq., fig. 5, 13).
As to claim 5, Messerly teaches: a semantic structure search device comprising: a memory configured to store a compressed document of a search target document (e.g., fig. 2, fig. 13, col. 10, l. 20 et seq.);
a processor coupled to the memory and configured to generate a plurality of search semantic data from a search request (e.g., fig. 3-5, col. 5, ll. 55 et seq., col. 11, l. 26 et seq.).
Messerly does not expressly teach the semantic data being search semantic symbols.
However, Messerly discloses that text is tokenized into semantic tokens (e.g., fig. 3-5, col. 5 II. 55-60, col. 11,1. 27 et seq.), which suggests semantic symbols as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Messerly to implement the claimed subject matter. The motivation would have been to accommodate any user requirement or preference of naming the semantic data to be used in processing.

an output interface coupled to the processor and configured to output a search result including the specific word and the position of the specific word in the search target document (e.g., col. 13, l. 40 et seq.).
Claims 6, 9, and 10 are rejected based on similar reasoning as at least one of the above claims. 
As to claim 13, Messerly as applied above would further teach or suggest wherein the positional information indicates a specific number of words corresponding to the semantic symbol from beginning of the search target document (e.g., col. 10, l. 38 et seq., col. 13, l. 40 et seq., fig. 13, col. 12, l. 5).
4.  Claims 3, 4, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Kataoka (e.g., US 2013/0086086), hereinafter “Kataoka.”
As to claim 3, Messerly as applied above would further teach wherein the acquiring the compressed document includes selecting the search target document from a plurality of documents (e.g., col. 2, l. 50 et seq., col. 5, l. 30 et seq.).
Messerly as applied above does not expressly teach by referring to bit map information indicating whether each word of the second set of words is included in the plurality of documents.
However, Kataoka teaches or suggests referring to bit map information that represents presence or absence of each of a plurality of words in a document(s). (e.g., [0059], fig. 1). As combined, the bit map information would be applied to represent presence or absence of each of a plurality of words of the second set of words in the documents (e.g., Messerly as applied above), which meets the claimed subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Messerly to implement the claimed subject matter. The motivation would have been to facilitate efficient search and retrieval.
As to claim 4, the combination as applied above would further teach or suggest wherein the first correspondence relationship is a relationship between each word and each pair of a semantic symbol and an attribute (e.g., Messerly as applied above), the bit map information indicates, for each combination of a word, an attribute, and a semantic symbol, whether each word of the second set of words is included in the plurality of documents (e.g., Kataoka as applied above, fig. 1, [0059]; Messerly as applied above; fig. 13; col. 9, l. 12 et seq.), and the selecting is performed based on a specific combination of a word, an attribute, and a semantic symbol corresponding to the first set of words (e.g., Messerly as applied above).
Claims 7, 8, 11, and 12 are rejected based on similar reasoning as at least one of the above claims. 

Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             7/31/2021